No. 3:19-ap-00024       Doc 27     Filed 03/31/20      Entered 03/31/20 15:43:31         Page 1 of 9

                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: GEOSTELLAR, INC.                                BK. NO. 3:18-BK-0045

MARTING P. SHEEHAN, Trustee of the
Bankruptcy Estate of Geostellar, Inc.,
                                                       Civil No. 3:19-ap-00024
       Plaintiff,
v.

DAVID A. LEVINE, and
INDECO UNION, a Delaware Corporation,

       Defendants.

                    DEFENDANTS’ SUPPLMENTAL BRIEF IN FURTHER
                     SUPPORT OF MOTION TO DISMISS AND STRIKE

       Defendants David A. Levine, and Indeco Union (collectively, “Defendants”) filed the

underlying Motion to Dismiss because the claims brought against them by Plaintiff Geostellar,

Inc. (“Plaintiff”), were barred by an arbitration clause Plaintiff signed and that most of these claims

failed to state a claim upon which relief could be granted.1 While this motion was pending, Mr.

Levine filed for bankruptcy in this Court (the “Levine Bankruptcy”).

       On February 7, 2020, the Court issued a memorandum opinion on the motion to dismiss.

(Mem. Op. (Dkt. 14).) After reviewing the relevant law, the Court concluded that Plaintiff’s claims

should be submitted to arbitration. (Id. at 6.) The Court found that “that the subject arbitration

clause pertains to all of the trustee’s causes of action.” (Id.) The Court also “perceive[d] judicial

economy to be best served by compelling all claims to arbitration.” (Id. at 7.) Finally, the Court

rejected Plaintiff’s “argument that his claims are ‘core,’” finding these “actions to be simply

ancillary to the Debtor’s bankruptcy and thus ‘non-core.’” (Id.) As a result, the Court concluded



1
  Defendant’s motion also noted that some of Plaintiff’s allegations alleged harm to third parties
that Plaintiff lacked standing to assert.


                                                  1
No. 3:19-ap-00024        Doc 27     Filed 03/31/20       Entered 03/31/20 15:43:31          Page 2 of 9

that “in following the teaching of Moses[ v. CashCall, Inc., 781 F.3d 63 (4th Cir. 2015)] . . . it has

no discretion to withhold arbitration.” (Id.) However, the Court went on to state that it was

“possible that the filing of a proof of claim [in the Levine Bankruptcy] by the trustee may affect

the court’s ultimate analysis regarding” arbitration. (Id.) Because the parties had not yet addressed

this issue, the Court placed the motion to dismiss in abeyance pending a hearing that would be

held after the February 21 deadline for Plaintiff to file such a claim. (Id.)

        Thereafter, Plaintiff filed several claims in the Levine Bankruptcy. At the March 10, 2020

hearing, the Court ordered the parties to file supplemental briefs addressing what, if any, effect

Plaintiff’s claims in the Levine Bankruptcy might have on the application of Moses.

        The short answer to the Court’s question is, “No effect at all.” Under the governing law,

Plaintiff’s claims are clearly arbitrable, and Plaintiff’s filing of similar claims in the Levine

Bankruptcy do not somehow render the claims in this case core to that separate action. Nor can

speculation regarding what might happen in the Levine Bankruptcy even come close to satisfying

the high standard the Fourth Circuit has imposed for avoiding arbitration of non-core claims.

                                            ARGUMENT

        The Levine Bankruptcy does not change the fact that Fourth Circuit and Supreme Court

precedent requires Plaintiff’s claims to be arbitrated. To recap, the Fourth Circuit has held that

bankruptcy courts generally many not deny arbitration of related claims unless those claims are

constitutionally core. Moses, 781 F.3d at 71 (per curiam). “[W]hen a bankruptcy court is faced

with a claim that is statutorily core but constitutionally non-core . . . it must treat the claim as if it

were statutorily non-core.” Id. at 70 (citing Stern v. Marshall, 564 U.S. 462 (2011)). A claim or

counterclaim is not constitutionally core if it is a claim “‘which, from its nature, is the subject of a

suit at the common law, or in equity, or admiralty.’” Stern, 564 U.S. at 488 (quoting Murray’s




                                                    2
No. 3:19-ap-00024       Doc 27      Filed 03/31/20      Entered 03/31/20 15:43:31        Page 3 of 9

Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 284 (1856)). For example, in Stern,

the Supreme Court held that the counterclaim before it was not a core claim because it was “one

under state common law between two private parties.” Id. at 493.

       I.      The Levine Bankruptcy Does Not Alter the Fact that Plaintiffs’ Claims Are

               Not Core to this Case

       As an initial matter, all of Plaintiff’s claims are indisputably claims “under state common

law between two private parties.” Id. As a result, these claims are constitutionally non-core and

must also be treated “as if [they] were statutorily non-core” for purposes of arbitrability. Moses,

781 F.3d at 70. Indeed, Plaintiff’s own Complaint admits that “[t]his is a non-core proceeding”

(Compl. 2 ¶ 7), even if Plaintiff now seeks to deny this reality. The Court has also recognized that

Plaintiff’s claims are “simply ancillary to [Plaintiff’s] bankruptcy and thus ‘non-core.’” (Mem.

Op. 7.) Thus, it is clear that these claims are not core to this case.

       At the March 10, 2020 hearing, questions were raised about whether the claims in this case

are now part of the claims allowance process in the Levine Bankruptcy. However, it must be kept

in mind that there are two distinct (if similar) sets of claims in two different cases: (1) Plaintiff’s

adversary claims in the present case, which the present motion seeks to arbitrate; and (2) Plaintiff’s

proof of claim in the Levine Bankruptcy, where the question of arbitration has not yet arisen. The

adversary claims in this case are not part of the Levine Bankruptcy, and there is no law indicating

that the filing of related claims in that case can somehow make the claims in this case core to the

other case.

       The claims allowance process is set forth by statute as follows: “A claim or interest, proof

of which is filed under section 501 of this title, is deemed allowed, unless a party in interest,

including a creditor of a general partner in a partnership that is a debtor in a case under chapter 7




                                                   3
No. 3:19-ap-00024        Doc 27     Filed 03/31/20      Entered 03/31/20 15:43:31          Page 4 of 9

of this title, objects.” 11 U.S.C § 502(a). Notably, there is nothing in this statute that would cause

it to encompass claims filed in a different case, even if those claims resemble those filed in the

bankruptcy proceeding. Nor have Defendants been able to find any cases holding that a claim

filed in one case was core to the defendant’s bankruptcy case simply because similar claims were

filed in the latter. This result should be unsurprising: If a lawsuit brought against a financially

troubled party could be thereby transformed into a core bankruptcy proceeding simply by the

defendant filing for bankruptcy, the potential for gamesmanship would be great indeed.2

        Here, the present motion concerns the claims brought by Plaintiff in this action, not the

similar proof of claim that Plaintiff filed in the Levine Bankruptcy. While the claims in the Levine

Bankruptcy may be part of that case’s claims allowance process, Plaintiff’s filings in this case are

not. Because the claims in this case were not filed as a proof of claim, but merely resemble separate

proofs of claim that were filed in a different action, they are not core proceedings.

        Plaintiff’s claims in this case are not core to the Levine Bankruptcy because they are not

part of that case (even if Plaintiff has filed similar claims there). Plaintiff’s claims in this case are

also not core to this case because they are not part of a core proceeding in this case. (See generally

Mem. Op. 7 (explaining why Stern and Moses render these claims non-core).) Therefore, it cannot

be reasonably disputed that the claims in this case remain non-core. Accordingly, the Levine

Bankruptcy does not change the fact that the present claims are non-core.




2
  For example, if it was Plaintiff who wanted to arbitrate and Defendants who opposed arbitration,
it would clearly be rank gamesmanship for Mr. Levine to declare bankruptcy and then claim that
his bankruptcy transformed this lawsuit into an unarbitrable core proceeding. And if such an
argument would be faulty when a defendant makes it, it should be equally impermissible when a
plaintiff makes it.


                                                   4
No. 3:19-ap-00024       Doc 27     Filed 03/31/20      Entered 03/31/20 15:43:31        Page 5 of 9

       II.     The Levine Bankruptcy Does Not Alter the Fact that These Claims Do Not

               Meet the Strict Standards to Deny Arbitration of Non-Core Claims

       Under Moses, a bankruptcy court generally lacks discretion to deny arbitration of non-core

matters. 781 F.3d at 84-85 (Gregory, J., concurring) (noting that such discretion is “necessarily

narrow”).3 “[T]he refusal to send a non-core claim to arbitration requires more than a finding that

arbitration would potentially conflict with the purposes of the Bankruptcy Code. Rather, the

conflict must be inherent and ‘sufficient to override by implication the presumption in favor of

arbitration.’” Id. at 88 (quoting U.S. Lines, Inc. v. Am. Steamship Owners Mut. Prot. & Indemnity

Ass’n, 197 F.3d 631, 640 (2d Cir. 1999)); see also Rescue Rangers, 582 B.R. at 679 (applying

Moses) (“Having found no overriding Congressional intention to override the Federal Arbitration

Act in this situation, the Arbitration Provision must govern.”). Thus, in order to evade the

arbitration clause that it signed, Plaintiff must establish that arbitration in this case would create

an inherent conflict with the purposes of the Bankruptcy Code that is severe enough to override

the presumption in favor of arbitration.4



3
  Moses was a divided case where the court’s per curiam opinion was conclusory. See id. at 65-66
(per curiam). Of the two judges who voted in the majority on this issue, only Judge Gregory
explained his reasoning. Compare id. at 82-88 (Gregory, J., concurring) (discussing this issue at
length) with id. at 93 (Davis, S.J., concurring) (merely observing that arbitration “would not
substantially interfere with [the debtor’s] ability to reorganize”). As a result, courts rely on Judge
Gregory’s opinion in applying Moses. See Midland Funding LLC v. Thomas, 606 B.R. 687, 693-
94 (W.D. Va. Bankr. 2019); In re Taylor, 594 B.R. 643, 651-52 (E.D. Va. Bankr. 2018); In re
Rescue Rangers, LLC, 582 B.R. 669, 679 (E.D. Va. Bankr. 2018). This Court also relied on Judge
Gregory’s opinion in its earlier memorandum. (See Mem. Op. 5-6.)
4
 Notably, even when such a conflict exists (none exists here), this does not bar arbitration, but
merely gives the bankruptcy court discretion to choose whether to require arbitration. See In re
Touchstone Home Health LLC, 572 B.R. 255, 275 (D. Bankr. Colo. 2017) (quoting Moses, 781
F.3d at 71) (“[E]ven if the opponent of arbitration establishes an ‘inherent conflict’ between the
FAA and the Bankruptcy Code in a specific case, the bankruptcy court still has the discretion to
compel arbitration.”). Thus, even if Plaintiff could establish that such a conflict existed (Plaintiff
cannot establish this), the Court would still have discretion to decide whether to allow arbitration.


                                                  5
No. 3:19-ap-00024       Doc 27       Filed 03/31/20     Entered 03/31/20 15:43:31          Page 6 of 9

        In this analysis, it is helpful to bear in mind what sort of issues do not give rise to such a

conflict:

            •   “[T]he fact that [arbitrated and non-arbitrated] claims may share a question does

                not mean that arbitrating one of them will pose an inherent conflict with the

                efficient reorganization of a debtor’s estate.” Moses, 781 F.3d at 85.

            •   Arbitration does not create meaningful “potential inefficiency and delay” because

                both non-core claims decided by a bankruptcy court and claims decided by an

                arbitrator are ultimately subject to review by the district court. Id.

            •   “[T]he mere possibility of generic litigation-related exigencies, inherent in the act

                of litigating in another forum, cannot justify the refusal to arbitrate a non-core

                claim.” Id. at 86.

            •   “[C]entralization is not, in and of itself, a valid reason to deny arbitration.” Id.

            •   Finally, a refusal to arbitrate cannot be justified by the fact that the “estate could be

                enriched or depleted as a result of litigation.” Id. at 87. “[A]ny such results are

                simply too attenuated, and indeed extrinsic to the bankruptcy, to constitute an

                ‘inherent conflict’ with the Bankruptcy Code's purpose of facilitating an efficient

                reorganization.” Id. at 82.

        In light of this precedent, it is clear that the claims in the Levine Bankruptcy provide no

reason to deny arbitration. At the March 10, 2020 hearing, Plaintiff argued that the Bankruptcy

Court was a better forum for these issues because Mr. Levine and Geostellar are both in

bankruptcy. Needless to say, this argument fails under Moses: In Moses, the Fourth Circuit held

that even where an arbitrable claim was filed in the same case as a claim that needed to remain in

the bankruptcy court, the pendency of the latter claim in the bankruptcy court could not justify the



                                                   6
No. 3:19-ap-00024        Doc 27     Filed 03/31/20      Entered 03/31/20 15:43:31          Page 7 of 9

refusal to submit the arbitrable claim to arbitration. 781 F.3d at 66. If the presence of a non-

arbitrable claim in the same case does not render a non-core claim non-arbitrable, then the presence

of claims in a different case certainly cannot warrant denying arbitration.

        Moreover, it is unclear at this point whether Plaintiff’s claims will even be litigated in the

Levine Bankruptcy case: It is possible that the Levine Bankruptcy will be a no-asset case in which

Plaintiff’s claims are irrelevant, or that Mr. Levine will otherwise decide to not contest Plaintiff’s

claims in that case. It is even possible that the claims in the Levine Bankruptcy will be referred to

arbitration. At this point, it is speculative what, if anything, will be done on Plaintiff’s related

claims in the Levine Bankruptcy.

        But even if the claims in the Levine Bankruptcy do proceed on the merits, and even if the

Court eventually decides that a conflict exists, it “may simply stay arbitration proceedings for some

brief period until it has ruled on the underlying . . . claim.” Id. at 86 (holding that this is a viable

option even where the related claims are core claims in the same case). Thus, even if we allow

Plaintiff the benefit of every speculation, the Levine Bankruptcy does not even come close to

creating the sort of “inherent conflict” that is required to avoid arbitration.

                                           CONCLUSION

        Regardless of whether the proofs of claim filed in the Levine Bankruptcy are core to that

case, it is clear that Plaintiff’s claims in this case are not core to that separate action. Nor does the

mere existence of the Levine Bankruptcy claims somehow transmogrify the claims in this case

from a non-core part of this case to core. As a result, the claims in this case remain non-core

claims regardless of what may become of similar claims in a different case.

        Cases in which a bankruptcy court has discretion to deny arbitration of non-core claims are

rare indeed. Such a denial “requires more than a finding that arbitration would potentially conflict




                                                   7
No. 3:19-ap-00024       Doc 27     Filed 03/31/20     Entered 03/31/20 15:43:31         Page 8 of 9

with the purposes of the Bankruptcy Code.” Moses, 781 F.3d at 88 (Gregory, J., concurring)

“Rather, the conflict must be inherent and ‘sufficient to override by implication the presumption

in favor of arbitration.’” Id. (quoting U.S. Lines, 197 F.3d at 640). These narrow circumstances

do not include the mere existence of similar claims in a separate case. While Plaintiff might

speculate regarding what course the Levine Bankruptcy might take, this speculation changes

nothing. Moreover, even if it were hypothetically possible for the Levine Bankruptcy to evolve in

a direction that might counsel against arbitration, this mere “potential conflict” does not provide a

permissible basis for denying arbitration, especially where the Court can always stay arbitration

should such a conflict arise in the future. Thus, regardless of what might happen in the Levine

Bankruptcy, Moses requires Plaintiff’s claims in this case to be arbitrated.5


Dated: March 31, 2020                        Respectfully submitted,

                                             DAVID A. LEVINE
                                             INDECO UNION

                                             By Counsel

                                             /s/ Cortland C. Putbrese
                                             Cortland C. Putbrese (WV Bar No. 7780)
                                             Dunlap Bennett & Ludwig PLLC
                                             8003 Franklin Farms Drive, Ste. 220
                                             Richmond, Virginia 23229
                                             (804) 977-2688 (t)
                                             (804) 977-2680 (f)
                                             cputbrese@dbllawyers.com
                                             Counsel for Defendants




5
 Additionally, even if the Court were to deny arbitration (it should not), Plaintiff’s claims should
be dismissed for the other reasons stated in Defendants’ motion.


                                                 8
No. 3:19-ap-00024      Doc 27    Filed 03/31/20     Entered 03/31/20 15:43:31       Page 9 of 9

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of March 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF filing system, which will automatically notify all

registered counsel of record.



                                           /s/ Cortland C. Putbrese
                                           Cortland C. Putbrese (WV Bar No. 7780)
                                           Dunlap Bennett & Ludwig PLLC
                                           8003 Franklin Farms Drive, Ste. 220
                                           Richmond, Virginia 23229
                                           (804) 977-2688 (t)
                                           (804) 977-2680 (f)
                                           cputbrese@dbllawyers.com
                                           Counsel for Defendants




                                               9
